DETAILED ACTION  

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR § 1.114

A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application on November 4, 2021.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on November 4, 2021 has been entered. 

Status of the Claims

	This office action is prepared in response to the claim amendments and remarks filed by the applicant on November 4, 2021 relating to U.S. Patent Application No. 16/685,026 filed on November 15, 2019.  Claims 1, 3, 5, 14, 15, 20 and 24 are amended.  

Information Disclosure Statement

The information disclosure statement submitted by the Applicant on November 4, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been reviewed. 

Response to Arguments 

Applicant’s Remarks filed on November 4, 2021 have been fully considered. 

With respect to the 35 USC § 101 rejection, Applicant asserts that the claimed invention is not directed to an abstract idea because the claimed invention is integrated into a practical application in that it improves the existing technology for authorizing network transactions, (Remarks, p. 9). Applicant cites to the Specification in support of an improvement to technology by describing existing transaction methodologies having problematic throughput and latency, (Par. 124), and notes that these throughput and latency problems are addressed in embodiments through the novel use of sidechains in authorizing blockchain network transactions, (Par. 159). Applicant asserts that elements of Claim 1 (which it cites in the Remarks) reflect the improvements to the existing methodologies for authorizing blockchain network transactions and are an improvement to technology and thus integrated into a practical application, (Remarks pp. 9 – 10). Examiner respectfully disagrees. The embodiments in the Specification are discussed at a See Section 101 rejection below).  The Section 101 rejection is maintained.

With respect to the 35 USC § 112 rejection, Applicant has amended Claims 14, 15 and 20 and adopted the suggestions made in the prior office action. The Section 112 rejection is withdrawn.

With respect to the 35 USC § 103 rejection, Applicant asserts that the cited references do not disclose all of the elements of amended Claim1, particularly that Clark  does not disclose a threshold participation level where incentives are provided, (Remarks, p. 13). Examiner respectfully disagrees. Clark (Par. 55) discloses tracking participation and providing proportional digital currency, as well as, grading participation and crediting a user account, which under the broadest reasonable interpretation are akin to achieving a threshold participation level where incentives are provided. (See Section 103 rejection below). The Section 103 rejection is maintained.
Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 3, 5 - 7, 9 - 11, 13 - 22, 24 and 26 - 29  are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1-3, 5 - 7, 9-11, 13-22, 24 and 26-29 are directed to a system for authorizing blockchain network transactions Therefore, on its face, each of Claims 1-7, 9-11, 13-22, 24 and 26-29 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a system for authorizing blockchain network transactions, the system comprising: a blockchain gaming network with a plurality of nodes, the blockchain gaming network enabling a plurality of decentralized games; at least a portion of the plurality of nodes configured to execute at least a portion of instances of one or more of the plurality of decentralized games within the blockchain gaming network; at least one node of the plurality of nodes, in the blockchain gaming network, configured to determine, using one or more sidechains of the blockchain gaming network, whether a computational work requirement of an electronic utility token configured as a non- fungible token (NFT) cryptographic token on the blockchain gaming network, has been satisfied, wherein (i) the work requirement evidences an attestation via a blockchain based smart contract in the blockchain gaming network that the utility token has performed a computational work function in the blockchain gaming network and (ii) the work requirement is satisfied by having met a threshold participation level, the participation level achieved via the use of the utility token in the blockchain gaming network; and the at least one node further configured to: store a result of the determining in memory of the blockchain gaming network; and obtain the result stored in memory and approve a computational transaction in response to the obtained result indicating that the computational work requirement has been satisfied and disapprove the computational transaction in response to the obtained result indicating that the computational work requirement has not been satisfied. The abstract idea recited in Claim 1 is the underlined portions of the claim indicated above. The abstract idea recites approving a transaction upon determining that a work requirement has been satisfied which involves commercial interactions including business relations falling under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. 

Step 2A, Prong 2 – Practical Application
Claim 1 recites a system for authorizing blockchain network transactions, the system comprising: a blockchain gaming network with a plurality of nodes, the blockchain gaming network enabling a plurality of decentralized games; at least a portion of the plurality of nodes configured to execute at least a portion of instances of one or more of the plurality of decentralized games within the blockchain gaming network; at least one node of the plurality of nodes, in the blockchain gaming network, configured to determine, using one or more sidechains of the blockchain gaming network, whether a computational work requirement of an electronic utility token configured as a non-fungible token (NFT) cryptographic token on the blockchain gaming network has been satisfied, wherein (i) the work requirement evidences an attestation via a blockchain based smart contract in the blockchain gaming network that the utility token has performed a computational work function in the blockchain gaming network and (ii) the work requirement is satisfied by having met a threshold participation level, the participation level achieved via use of the utility token in the blockchain gaming network; and the at least one node further configured: store a result of the determining in memory of the blockchain gaming network; and  obtain the result stored in memory and approve a computational transaction in response to the obtained result indicating that the computational work requirement has been satisfied and disapprove the computational transaction in response to the obtained result indicating that the computational work requirement has not been satisfied. The additional elements of Claim 1 are the underlined portions of the claim indicated above.  The additional elements of Claim 1 generally link the abstract idea to NFT and blockchain technology and amount to no more than tools and instructions to implement the abstract idea with generic computer components, processors, memory and software which do not integrate the abstract idea into a practical application.  

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of claim 1 amounts to no more than instructions to implement the abstract idea with generic computer components, processors, memory and software. Based on the aforementioned, the additional elements of Claim 1 fail to add significantly more to the abstract idea.

Dependent claims
Claim 2 (one node is further configured to employ a smart contract to determine whether the computational work requirement has been satisfied), Claim 3 (a first node having a memory configured to store a digital wallet to determine whether the computational work requirement is satisfied), Claim 5 (blockchain-based game being a skill based game), Claim 6 (determine whether the user has met at least one criterion for satisfying the work requirement based on data of the digital wallet), Claim 7 (criterion includes a minimum number of utility tokens, wherein the data includes a usage number used by the user, one node is further configured to compare the usage number to the minimum), Claim 9 (digital wallet associated with the user, determine whether the user has satisfied the work requirement, work requirement attested to), Claim 10 (attestation includes an anti- money laundering type attestation or a know your customer security type attestation), Claim 11 (attestation attests to an amount of time spent by the user streaming digital content over the blockchain network), Claim 13 (transaction is for a utility token that is associated with at least one consumptive use within the blockchain network), Claim 14 (utility token is a fungible token and wherein the at least one consumptive use includes using the fungible token to purchase a non-fungible tokenized digital asset), Claim 15 (utility token is configured as a non-fungible token and wherein the at least one consumptive use includes donating the fungible token), Claim 16 (one consumptive use includes using the non-fungible token to increase, maintain, or enhance a level associated with a non-fungible tokenized digital asset), Claim 17 (consumptive use includes using the non-fungible token to mint a new non-fungible tokenized digital asset), Claim 18 (transaction is authorized when one node approves and denied in an event the one node disapproves), Claim 19 (transaction is authorized based on approvals from the multiple nodes that conform with a multisignature approval structure), Claim 20 (transaction includes transfer of ownership of the digital wallet from one node to another node), Claim 21 (one node determines that the computational work requirement is satisfied, node is further configured to unlock use of one or more utility tokens), Claim 22 (transaction is a multi-sided transaction), Claim 24 (blockchain-based game is between at least one influencer and at least one fan of the at least one influencer, includes a utility token and wherein the participation includes engaging with the at least one influencer in the blockchain-based game to earn a non-fungible token associated with the at least one influencer), Claim 26 (blockchain-based game includes a utility token, node configured to determine a node has satisfied the computational work requirement based on a level of an account of the node having achieved a participation level), Claim 27 (blockchain-based game includes a utility token and wherein the transaction includes activation or trade of the utility token), Claim 28 (participation includes participation while the node is in possession of a utility token) and Claim 29 (participation includes referencing at least one address that identifies a network resource accessible by at least one node via the blockchain gaming network) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 3, 5 - 7, 9 - 11, 13 - 22, 24 and 26 - 29 are not patent eligible. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 9, 11, 18-19, 22, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shah, US 2019/0051390 A1, (“Shah”), in view of Sun et al., US 10.581,847 B1, (“Sun”), in further view of Packin et al., US 10,751,628 B2, (“Packin”), in further view of Clark, US 2018/0349201 A1, (“Clark”).        

Claim 1:    
Shah teaches:
A system for authorizing blockchain network transactions, the system comprising: a blockchain  * * * ; (See Shah, Par. 7 (System may include a blockchain database communicatively coupled to the computer-controlled central blockchain server located at a location remotely from the locations of devices in the system.), Par. 8 (Data extraction device may be communicatively coupled to a workflow system. The workflow system may be configured to perform a set of special purpose-based computer-executable operations for performing a plurality of computer-controlled tasks within the distributed secured network), Par. 10 (The workflow system may further include a task segmentation engine to create the one or more work flow steps for the set of workflow tasks defining a set of routing rules for the one or more of the users that trigger or accept to execute the workflow task digitally.))

at least one node of the plurality of nodes in the blockchain * * * configured to determine, using one or more sidechains of the blockchain gaming network, whether a computational work requirement  * * * on the blockchain * * * network has been satisfied, wherein (i) the work requirement evidences an attestation via a blockchain based smart contract in the blockchain * * * and (ii) * * *  ; and (See Shah, Par. 67 (The processing device 704 may generate a network identifier 716, a transaction identifier 718, and a blockchain address identifier 720 to specify a particular transaction that involves such as receipt of a service associated with the diagnostician devices 110 (such as read service or a label service as discussed above), enabling a payment corresponding to a service, submitting a workflow task, receiving responses for a particular workflow task and other types of transactions within the diagnostic network 102. Each set of identifiers define a specific transaction indicated through a digital contract such as a smart contract 714 and cannot be tempered. The smart contract 714 allows tracing evidences of the transactions for any particular task in the diagnostic network 102.), Par. 71 (In an embodiment, the processing device 704 may generate the transaction message 722 based on one or more standards and includes a plurality of data elements, including at least a first data element configured to store a proof of transaction as the evidence reserved for private use upon request for verification by respective associated users.))

the at least one node further configured to:  * * * store a result of the determining in memory of the blockchain gaming network; and obtain the result stored in the memory and approve a computational transaction in response to the obtained result indicating that the computational work requirement has been satisfied and disapprove the computational transaction in response to the obtained result indicating that the computational work requirement has not been satisfied. (See Shah, Par. 72 (The computer-executable rules may allow verifying proof of execution based on the occurrence of a transaction, receipt of digitally executable location information, receipt of digitally executable voice input, or receipt of digitally executable image input, etc. from the diagnostician devices 110 who submit (or is automatically extracted by the extraction device 306) a response indicative of execution of the workflow task along with the extracted data corresponding to the workflow task from the diagnostician devices 110 that eventually get stored in the blockchain database 118.))

Shah does not teach, however, Sun teaches:
* * * gaming network with a plurality of nodes, the blockchain gaming network enabling a plurality of decentralized games; at least a portion of the plurality of nodes configured to execute at least a portion of instances of one or more of the decentralized games within the blockchain gaming network; (See Sun, Col. 17, lines 7 – 26 (The various embodiments further can be implemented in a wide variety of operating environments, which in some cases can include one or more user computers, computing devices or processing devices which can be used to operate any of a number of applications. User or client devices can include any of a number of computers, such as desktop, laptop, or tablet computers running a standard operating system, as well as cellular, wireless, and handheld devices running mobile software and capable of supporting a number of networking and messaging protocols. Such a system also can include a number of workstations running any of a variety of commercially-available operating systems and other known applications for purposes such as development and database management. These devices also can include other electronic devices, such as dummy terminals, thin-clients, gaming systems, and other devices capable of communicating via a network. These devices also can include virtual devices such as virtual machines, hypervisors, and other virtual devices capable of communicating via a network.))

of an electronic utility token * * *  (See Sun, Col. 2, lines 18 – 25 (User entities may be provided with a cryptographic token to be passed to the devices for local or remote authentication.))

* * * the utility token has performed a computational work function in the blockchain gaming network * * * (See Sun, Col. 2, lines 62-67, Col. 3, lines 1-8 (If device authentication is valid, encrypted communication channel is established between device and identity engine and identity engine provides its own credentials to provide attestation as to its authority. Device generates and provides credentials similarly providing an attestation as to its identity; Also see column 5: lines 28-59).

* * *  store a result of the determining in memory of the blockchain gaming network; (See Sun, Col. 16, lines 15 –  19 (The data store 1010 can include several separate data tables, databases, data documents, dynamic data storage schemes and / or other data storage mechanisms and media for storing data relating to a particular aspect of the present disclosure.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah discussed above, an electronic token performing a work function on a blockchain network, as taught by Sun. Shah teaches a blockchain enabled system to process tasks. It would have been obvious for Shah to combine the feature of an electronic token to perform a work function on a blockchain network so as to provide for authentication of a user and work function. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system and Sun’s electronic token on a blockchain network, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Shah does not teach, however, Packin teaches:
* * * configured as a non- fungible token (NFT) cryptographic token on the blockchain gaming network (See Packin, Abstract (A method is disclosed for provisioning a market-based game on a blockchain platfom1 comprising: allocating, on the blockchain platform, a plurality of non-fungible tokens.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah and Sun discussed above, a step for provisioning non-fungible tokens on a blockchain gaming platform, as taught by Packin. Shah teaches a blockchain enabled system to process tasks. Sun teaches an electronic token performing a work function on a blockchain network. It would have been obvious for Shah to combine the feature of an electronic token to perform a work function on a blockchain network and to provision non-fungible tokens on the network so as to provide for authentication of a user and work function and enable the transfer of digital assets. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system, Sun’s electronic token on a blockchain network and Packin’s step for provisioning non-fungible tokens on a blockchain gaming platform, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Shah does not teach, however, Clark teaches:
*  *  *  the work requirement is satisfied by having met a threshold participation level, the participation level achieved via use of the utility token in the blockchain gaming network; (See Clark, Par. 49 (The client applications may also include criteria for tacking, evaluating, and incentivizing participation by the client devices.), Par. 55 (The server 200 then provides participation incentives (step 420). For example, in step 420, the server 200 can provide any type of incentive to encourage participation including, without limitation, information that their contribution is funding an important project, digital currency and media content, such as, literature, images, music, videos, virtual objects for video games, video games, etc. In one example, the server 200 may track the amount of participation and/or the quality of the tasks performed and provide proportional digital currency, media content, or virtual objects for video games. The server 200 may also grade qualitative participation, for example, based on scores achieved during gameplay that result in more advanced solutions. As part of this step, the server 200 may credit an account of a user of a client device with digital currency (e.g., bitcoin, dollars, etc.), may provide additional or better virtual objects for video games that improve a user's  gameplay experience, may allow continued gameplay, or download/online play for additional video games.)(Under the broadest reasonable interpretation tracking participation and providing proportional digital currency, as well as, grading participation and crediting a user account are akin to achieving a threshold participation level.), (See also Pars 53, 64).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah and Sun discussed above, participation incentives to a user, as taught by Clark. Shah teaches a blockchain enabled system to process tasks. Sun teaches a digital wallet associated with a user. It would have been obvious for Shah to combine the features of a digital wallet associated with a user and participation incentives so as to encourage participation by a user. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system, Sun’s digital wallet on a blockchain network and Clark’s user participation incentives, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 2: 
Shah, Sun, Packin and Clark teach each and every element of Claim 1 above.
Shah further teaches:
the at least one node is further configured to employ a smart contract to determine whether the computational work requirement has been satisfied. (See Shah, Fig. 7, Par. 64 (The smart device 712 is configured to receive inputs from a user and generate transaction identifiers based on the received inputs such that the transaction identifiers enable processing and generating of smart contracts 714 within the blockchain.), Par. 66 (The transmitting device 706 may farther allow receiving a transaction confirmation and/or identifier from the smart device 712.), Par. 67 (The processing device 704 may generate a network identifier 716, a transaction identifier 718, and a blockchain address identifier 720 to specify a particular transaction that involves such as receipt of a service associated with the
diagnostician devices 110, enabling a payment corresponding to a service, submitting a workflow task, receiving responses for a particular workflow task and other types of transactions within the diagnostic network 102. Each set of identifiers define a specific transaction indicated through a digital contract such as a smart contract 714 and cannot be tempered. The smart contract 714 allows tracing evidences of the transactions for any particular task in the diagnostic network 102.))

Claim 3:  
Shah, Sun, Packin and Clark teach each and every element of Claim 1 above.
Shah does not teach, however, Sun teaches:
a first node of the plurality of nodes in the blockchain gaming network, wherein the first node has a memory, the memory configured to store a digital wallet and wherein, wherein the at least one node determines whether the digital wallet has satisfied the computational work requirement.(See Sun, Col. 11, 44-52 ( At step 702 , a remote device , such as those described above in connection with at least FIGS . 1-6 , generates credentials , such as device certificates and wallet identification certificates ( e.g. , user certificates ), in connection with provisioning devices to authenticating / authenticated user entities. The generation of such credentials may be performed by, e.g. cryptoprocessors such as trusted platform modules associated with, or integrated into, the respective devices.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah discussed above, a digital wallet associated with a user, as taught by Sun. Shah teaches a blockchain enabled system to process tasks. It would have been obvious for Shah to combine the feature of a digital wallet associated with a user so as to provide for authentication of a user and work function. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system and Sun’s digital wallet on a blockchain network, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 5:  
Shah, Sun, Packin and Clark teach each and every element of Claim 1 above.
Shah does not teach, however, Clark teaches:
the blockchain based gaming network includes at least one blockchain-based game being a skill based game, and a participation level associated with the utility token measuring skill of the at least one node in the blockchain-based game relative to the other nodes in the blockchain-based game. (See Clark, Par. 55 (The server 200 may also grade qualitative participation, for example, based on scores achieved during gameplay that result in more advanced solutions.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah and Sun discussed above, participation incentives to a user, as taught by Clark. Shah teaches a blockchain enabled system to process tasks. Sun teaches a digital wallet associated with a user. It would have been obvious for Shah to combine the features of a digital wallet associated with a user and participation incentives so as to encourage participation by a user. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system, Sun’s digital wallet on a blockchain network and Clark’s user participation incentives, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 6: 
Shah, Sun, Packin and Clark teach each and every element of Claim 3 above.
Shah does not teach, however, Sun teaches:
the at least one node is further configured to determine whether the at least one node has met at least one criterion for satisfying the work requirement based on data of the digital wallet. (See Sun, Col. 11, 44-52 ( At step 702 , a remote device , such as those described above in connection with at least FIGS . 1-6 , generates credentials , such as device certificates and wallet identification certificates ( e.g. , user certificates ), in connection with provisioning devices to authenticating / authenticated user entities . The generation of such credentials may be performed by , e.g. cryptoprocessors such as trusted platform modules associated with , or integrated into , the respective devices.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah discussed above, a digital wallet associated with a user, as taught by Sun. Shah teaches a blockchain enabled system to process tasks. It would have been obvious for Shah to combine the feature of a digital wallet associated with a user so as to provide for authentication of a user and work function. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system and Sun’s digital wallet on a blockchain network, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 9:  
Shah, Sun, Packin and Clark teach each and every element of Claim 1 above.
Shah further teaches:
the at least one node configured to identify at least one attestation stored on the blockchain gaming  network, the at least one attestation associated with the digital wallet; and (See Shah, Par. 71 (In an embodiment, the processing device 704 may generate the transaction message 722 based on one or more standards and includes a plurality of data elements, including at least a first data element configured to store a proof of transaction as the evidence reserved for private use upon request for verification by respective associated users.))

wherein the at least one node is further configured to employ a smart contract to identify the at least one attestation. (See Shah, Fig. 7, Par. 64 (The smart device 712 is configured to receive inputs from a user and generate transaction identifiers based on the received inputs such that the transaction identifiers enable processing and generating of smart contracts 714 within the blockchain.), Par. 66 (The transmitting device 706 may farther allow receiving a transaction confirmation and/or identifier from the smart device 712.), Par. 67 (The processing device 704 may generate a network identifier 716, a transaction identifier 718, and a blockchain address identifier 720 to specify a particular transaction that involves such as receipt of a service associated with the diagnostician devices 110, enabling a payment corresponding to a service, submitting a workflow task, receiving responses for a particular workflow task and other types of transactions within the diagnostic network 102. Each set of identifiers define a specific transaction indicated through a digital contract such as a smart contract 714 and cannot be tempered. The smart contract 714 allows tracing evidences of the transactions for any particular task in the diagnostic network 102.))

Shah does not teach, however, Sun teaches:
a memory, the memory configured to store a digital wallet associated with the at least one node and wherein, to determine whether the at least one node has satisfied the computational work requirement, such that the computational work requirement of the utility token assigned to the at least one node is attested to including: (See Sun, Col. 11, 44-52 ( At step 702 , a remote device , such as those described above in connection with at least FIGS . 1-6 , generates credentials , such as device certificates and wallet identification certificates ( e.g. , user certificates ), in connection with provisioning devices to authenticating / authenticated user entities . The generation of such credentials may be performed by, e.g. cryptoprocessors such as trusted platform modules associated with , or integrated into, the respective devices.), Col. 2, lines 18 – 25 (User entities may be provided with a cryptographic token to be passed to the devices for local or remote authentication.), Col. 2, lines 62-67, Col. 3, lines 1-8 (If device authentication is valid, encrypted communication channel is established between device and identity engine and identity engine provides its own credentials to provide attestation as to its authority. Device generates and provides credentials similarly providing an attestation as to its identity.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah discussed above, an electronic token performing a work function on a blockchain network, as taught by Sun. Shah teaches a blockchain enabled system to process tasks. It would have been obvious for Shah to combine the feature of an electronic token to perform a work function on a blockchain network so as to provide for authentication of a user and work function. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system and Sun’s electronic token on a blockchain network, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 11: 
Shah, Sun, Packin and Clark teach each and every element of Claim 9 above.
Shah does not teach, however, Clark teaches:
the at least one attestation attests to an amount of time spent, by the at least one node, streaming digital content over the blockchain gaming network. (See Clark, Par. 56 (The server 200 uses media content to drive participation. For example, as part of using a paid streaming service, such as for music or video, the cost of the streaming service may be subsidized or covered if the user provides an amount of computing resources.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah and Sun discussed above, streaming digital content by a user, as taught by Clark. Shah teaches a blockchain enabled system to process tasks. Sun teaches a digital wallet associated with a user. It would have been obvious for Shah to combine the features of a digital wallet associated with a user and streaming digital content by the user so as to encourage participation by a user. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system, Sun’s digital wallet on a blockchain network and Clark’s user participation incentives, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 18:
Shah, Sun, Packin and Clark teach each and every element of Claim 1 above.
Shah further teaches:
the transaction is authorized in an event the at least one node approves the transaction and wherein the transaction is denied in an event the at least one node disapproves the transaction.  (See Shah, Par. 71 (In an embodiment, the processing device 704 may generate the transaction message 722 based on one or more standards and includes a plurality of data elements, including at least a first data element configured to store a proof of transaction as the evidence reserved for private use upon request for verification by respective associated users.)(Absent a generated transaction message by the system indicating proof of transaction the transaction is not approve.))

Claim 19:
Shah, Sun, Packin and Clark teach each and every element of Claim 1 above.
Shah further teaches:
the at least one node is one of multiple nodes of the plurality of nodes configured to approve or disapprove the transaction and wherein the transaction is authorized based on approvals from the multiple nodes that conform with a multisignature approval structure.  (See Shah, Par. 71 (In an embodiment, the processing device 704 may generate the transaction message 722 based on one or more standards and includes a plurality of data elements, including at least a first data element configured to store a proof of transaction as the evidence reserved for private use upon request for verification by respective associated users.))

Claim 22:
Shah, Sun, Packin and Clark teach each and every element of Claim 1 above.
Shah does not teach, however, Clark teaches:
the transaction is a multi-sided transaction. (See Clark, Par. 55 (The server 200 may also grade qualitative participation, for example, based on scores achieved during gameplay that result in more advanced solutions.)(User gaming participation scores compared.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah and Sun discussed above, participation incentives to a user, as taught by Clark. Shah teaches a blockchain enabled system to process tasks. Sun teaches a digital wallet associated with a user. It would have been obvious for Shah to combine the features of a digital wallet associated with a user and participation incentives so as to encourage participation by a user. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system, Sun’s digital wallet on a blockchain network and Clark’s user participation incentives, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 26: 
Shah, Sun, Packin and Clark teach each and every element of Claim 24 above.
Shah does not teach, however, Clark teaches:
the blockchain-based game includes a utility token and wherein the at least one node is further configured to determine that the at least one node has satisfied the computational work requirement based on a level of an account of the at least one node having achieved a participation level, the participation level achieved via use of the utility token by the at least one node in the blockchain-based game. (See Clark, Par. 49 (The client applications may also include criteria for tacking, evaluating, and incentivizing participation by the client devices.), Par. 55 (The server 200 then provides participation incentives (step 420). For example, in step 420, the server 200 can provide any type of incentive to encourage participation
including, without limitation, information that their contribution is funding an important project, digital currency and media content, such as, literature, images, music, videos, virtual objects for video games, video games, etc. In one example, the server 200 may track the amount of participation and/or the quality of the tasks performed and provide proportional digital currency, media content, or virtual
objects for video games.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah and Sun discussed above, participation incentives to a user, as taught by Clark. Shah teaches a blockchain enabled system to process tasks. Sun teaches a digital wallet associated with a user. It would have been obvious for Shah to combine the features of a digital wallet associated with a user and participation incentives so as to encourage participation by a user. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system, Sun’s digital wallet on a blockchain network and Clark’s user participation incentives, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 29:  
Shah, Sun, Packin and Clark teach each and every element of Claim 3 above.
Shah does not teach, however, Clark teaches:
the participation includes referencing at least one address that identifies a network resource accessible by the at least one node via the blockchain gaming network. (See Clark, Par. 50 (In some embodiments, as part of this step, the application provider may operate within an advertisement, such as an in-game, in-video, in-music, or website advertisement. For example, in addition to or in lieu of traditional advertisements, an end user can contribute or "pay" for the content they are viewing, playing, or listening to by donating or allowing the advertisement to utilize the computing resources of the client device 300.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah and Sun discussed above, participation incentives to a user, as taught by Clark. Shah teaches a blockchain enabled system to process tasks. Sun teaches a digital wallet associated with a user. It would have been obvious for Shah to combine the features of a digital wallet associated with a user and participation incentives so as to encourage participation by a user. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system, Sun’s digital wallet on a blockchain network and Clark’s user participation incentives, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shah, US 2019/0051390 A1, (“Shah”), in view of Sun et al., US 10.581,847 B1, (“Sun”), in further view of Packin et al., US 10,751,628 B2, (“Packin”), in further view of Clark, US 2018/0349201 A1, (“Clark”), in further view of  Rosenoer et al., US 10,742,398 B2, (“Rosenoer”).        

Claim 7:  
Shah, Sun, Packin and Clark teach each and every element of Claim 6 above.
Shah does not teach, however, Rosenoer teaches:
the at least one criterion includes a minimum number of utility tokens, wherein the data includes a usage number of utility tokens used by the at least one node within the blockchain gaming network, and wherein the at least one node is further configured to compare the usage number to the minimum number to determine whether the at least one node has met a given criterion of the at least one criterion. (See Rosenoer, Col. 11, lines 27 - 38 (The crypto token 420 and its transaction details may be recorded in data block 412 of the blockchain 410. When the receiver submits a proof of performance of an activity in the form of a provable item such as a receipt, a document, an invoice, etc., the blockchain peer 440 may compare content within the proof of performance to the constraints identified/read based on the programmable instructions within the crypto token 420. When the constraints are satisfied, the blockchain peer 440 may release or otherwise make redeemable to indicate that a value of the crypto token is redeemable.)(The minimum usage number of tokens may be the details that are compared for proof of performance.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah and Sun discussed above, comparison of activity to proof of performance constraints, as taught by Rosenoer. Shah teaches a blockchain enabled system to process tasks. Sun teaches a digital wallet associated with a user. It would have been obvious for Shah to combine the features of a digital wallet associated with a user and comparison of activity to proof of performance constraints so as to determine satisfaction of requirements by a user. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system, Sun’s digital wallet on a blockchain network and Rosenoer’s comparison of activity to proof of performance constraints, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shah, US 2019/0051390 A1, (“Shah”), in view of Sun et al., US 10.581,847 B1, (“Sun”), in further view of Packin et al., US 10,751,628 B2, (“Packin”), in further view of Clark, US 2018/0349201 A1, (“Clark”), in further view of Sinmao et al., US 2020/0184431 A1, (“Sinmao”).        

Claim 10:
Shah, Sun, Packin and Clark teach each and every element of Claim 9 above.
Shah does not teach, however, Sinmao teaches:
the at least one attestation includes an anti-money laundering (AML) type attestation or a know your customer (KYC) security type attestation. (See Sinmao, Par. 80 (For users and counterparties providing financial services and transmitting and receiving payments the system will conduct KYC / AML reviews on all potential participants and ensure users satisfy eligibility requirements established by the system and relevant regulations. The system platform will utilize third parties with blockchain applications and update information on the identifications of the participants.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah and Sun discussed above, satisfaction of KYC / AML regulations, as taught by Sinmao. Shah teaches a blockchain enabled system to process tasks. Sun teaches a digital wallet associated with a user. It would have been obvious for Shah to combine the features of a digital wallet associated with a user and satisfaction of KYC / AML regulations so as to assure that a user meets financial asset regulations. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system, Sun’s digital wallet on a blockchain network and Simao’s KYC / AML regulations, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claims 13, 15, 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shah, US 2019/0051390 A1, (“Shah”), in view of Sun et al., US 10.581,847 B1, (“Sun”), in further view of Packin et al., US 10,751,628 B2, (“Packin”), in further view of Clark, US 2018/0349201 A1, (“Clark”), in further view of Tucker, US 2020/0143405 A1, (“Tucker”).  

Claim 13: 
Shah, Sun, Packin and Clark teach each and every element of Claim 1 above.
Shah does not teach, however, Tucker teaches:
the transaction is for a utility token that is associated with at least one consumptive use within the blockchain gaming network, the at least one consumptive use for encouraging the ate least one node to deplete a token balance associated with the utility token. (See Tucker, Par. 106 (Member client 104 redeem combinations of badges to unlock user roles and new tokens. The blockchain can be used to manage the delivery of digital rewards. Once all activities have been completed and verified by the blockchain, then the assigned rewards are released to member client 104.), Par. 52 (Steps can be repeated multiple times by creating additional campaign levels, creating a cycle of incentivized sharing and gameplay wherein member client 104 is awarded with power points and game points respectively for effectively publishing provided media and for their participation in interactions.)(User is incentivized to continue participation and consume new tokens earned.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah and Sun discussed above, unlocking the use of a token upon satisfaction of a work requirement, as taught by Tucker. Shah teaches a blockchain enabled system to process tasks. Sun teaches a digital wallet associated with a user. It would have been obvious for Shah to combine the features of a digital wallet associated with a user and unlocking the use of a token upon satisfaction of a work requirement so as to encourage the user to complete the work. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system, Sun’s digital wallet on a blockchain network and Tucker’s unlocking of a token, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 15:  
Shah, Sun, Packin, Clark and Tucker teach each and every element of Claim 13 above.
Shah does not teach, however, Clark teaches:
the utility token is configured as a non-fungible token representing a collectible digital gaming asset and wherein the at least one consumptive use includes donating the non-fungible token.  (See Clark, Par. 55 (The server 200 then provides participation incentives (step 420). For example, in step 420, the server 200 can provide any type of incentive to encourage participation including, without limitation, information that their contribution is funding an important project, digital currency and media content, such as, literature, images, music, videos, virtual objects for video games, video games, etc.)(Indicates that user is contributing/donating his value.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah, Sun and Tucker discussed above, a user contributing participation funding, as taught by Clark. Shah teaches a blockchain enabled system to process tasks. Sun teaches a digital wallet associated with a user. Tucker teaches unlocking the use of a token. It would have been obvious for Shah to combine the features of a digital wallet associated with a user, unlocking the use of a token and user participation donation so as to encourage participation by a user. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system, Sun’s digital wallet on a blockchain network, Tucker’s unlocking the use of a token and Clark’s user participation donation, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 21:
Shah, Sun, Packin and Clark teach each and every element of Claim 1 above.
Shah does not teach, however, Tucker teaches:
in an event the at least one node determines that the at least one node has satisfied the computational work requirement, the at least one node is further configured to unlock use of one or more utility tokens by the at least one node. (See Tucker, Par. 106 (Member client 104 redeem combinations of badges to unlock user roles and new tokens. The blockchain can be used to manage the delivery of digital rewards. Once all activities have been completed and verified by the blockchain, then the assigned rewards are released to member client 104.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah and Sun discussed above, unlocking the use of a token upon satisfaction of a work requirement, as taught by Tucker. Shah teaches a blockchain enabled system to process tasks. Sun teaches a digital wallet associated with a user. It would have been obvious for Shah to combine the features of a digital wallet associated with a user and unlocking the use of a token upon satisfaction of a work requirement so as to encourage the user to complete the work. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system, Sun’s digital wallet on a blockchain network and Tucker’s unlocking of a token, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 28:  
Shah, Sun, Packin and Clark teach each and every element of Claim 3 above.
Shah does not teach, however, Tucker teaches:
the participation includes participation while the at least one node is in possession of a utility token. (See Tucker, Par. 52 (Steps can be repeated multiple times by creating additional campaign levels, creating a cycle of incentivized sharing and gameplay wherein member client 104 is awarded with power points and game points respectively for effectively publishing provided media and for their participation in interactions, which are exchanged for GCP which is converted into monetary credits issued to a digital wallet by 3rd party payment processor 116.)(User participates while maintaining a digital wallet with monetary credits.))  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah and Sun discussed above, unlocking the use of a token upon satisfaction of a work requirement, as taught by Tucker. Shah teaches a blockchain enabled system to process tasks. Sun teaches a digital wallet associated with a user. It would have been obvious for Shah to combine the features of a digital wallet associated with a user and unlocking the use of a token upon satisfaction of a work requirement so as to encourage the user to complete the work. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system, Sun’s digital wallet on a blockchain network and Tucker’s unlocking of a token, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claims 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shah, US 2019/0051390 A1, (“Shah”), in view of Sun et al., US 10.581,847 B1, (“Sun”), in further view of Packin et al., US 10,751,628 B2, (“Packin”), in further view of Clark, US 2018/0349201 A1, (“Clark”), in further view of Tucker, US 2020/0143405 A1, (“Tucker”), in further view of Farudi et al., US 10,537,807 B2, (“Farudi”).

Claim 14:   
Shah, Sun, Packin, Clark and Tucker teach each and every element of Claim 13 above.
Shah does not teach, however, Farudi teaches:
the utility token is configured as a non-fungible token representing a collectible digital gaming asset and wherein the at least one consumptive use includes using the non-fungible token to purchase a non-fungible tokenized digital asset. (See Farudi, Col. 7, lines 1-10 (In-App Purchases—FAN tokens can be used to purchase "voting boosts," game-day experiences, limited-edition merchandise, Virtual Front Office access, and more. Future Token Issuances--If in the future a particular sports league or competition issues tokens with broader rights than FAN tokens, including, for example, tokens that confer ownership in and/or control over the teams in the sports league, the sports league can provide holders of FAN tokens priority access to the purchase of such tokens.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah, Sun and Tucker discussed above, purchasing a non-fungible digital asset, as taught by Farudi. Shah teaches a blockchain enabled system to process tasks. Sun teaches a digital wallet associated with a user. Tucker teaches unlocking the use of a token. It would have been obvious for Shah to combine the features of a digital wallet associated with a user, unlocking the use of a token and purchasing non-fungible digital assets with tokens so as to encourage a user to participate in the system and utilize its tokens. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system, Sun’s digital wallet on a blockchain network, Tucker’s unlocking the use of a token and Farudi’s purchasing non-fungible digital assets with tokens, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 16:  
Shah, Sun, Packin, Clark and Tucker teach each and every element of Claim 13 above.
Shah does not teach, however, Farudi teaches:
the utility token is configured as a non-fungible token representing a collectible digital gaming asset and wherein the at least one consumptive use includes using the non-fungible token to increase, maintain, or enhance a level associated with a new non-fungible tokenized digital asset. (See Farudi, Col. 7, lines 1-10 (In-App Purchases—FAN tokens can be used to purchase "voting boosts," game-day experiences, limited-edition merchandise, Virtual Front Office access, and more. Future Token Issuances--If in the future a particular sports league or competition issues tokens with broader rights than FAN tokens, including, for example, tokens that confer ownership in and/or control over the teams in the sports league, the sports league can provide holders of FAN tokens priority access to the purchase of such tokens.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah, Sun and Tucker discussed above, purchasing a non-fungible digital asset, as taught by Farudi. Shah teaches a blockchain enabled system to process tasks. Sun teaches a digital wallet associated with a user. Tucker teaches unlocking the use of a token. It would have been obvious for Shah to combine the features of a digital wallet associated with a user, unlocking the use of a token and purchasing non-fungible digital assets with tokens so as to encourage a user to participate in the system and utilize its tokens. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system, Sun’s digital wallet on a blockchain network, Tucker’s unlocking the use of a token and Farudi’s purchasing non-fungible digital assets with tokens, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 17: 
Shah, Sun, Packin, Clark and Tucker teach each and every element of Claim 13 above.
Shah does not teach, however, Farudi teaches:
the utility token is configured as a non-fungible token representing a collectible digital gaming asset and wherein the at least one consumptive use includes using the non-fungible token to mint a new non-fungible tokenized digital asset.  (See Farudi, Col. 7, lines 1-10 (In-App Purchases—FAN tokens can be used to purchase "voting boosts," game-day experiences, limited-edition merchandise, Virtual Front Office access, and more. Future Token Issuances--If in the future a particular sports league or competition issues tokens with broader rights than FAN tokens, including, for example, tokens that confer ownership in and/or control over the teams in the sports league, the sports league can provide holders of FAN tokens priority access to the purchase of such tokens.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah, Sun and Tucker discussed above, purchasing a non-fungible digital asset, as taught by Farudi. Shah teaches a blockchain enabled system to process tasks. Sun teaches a digital wallet associated with a user. Tucker teaches unlocking the use of a token. It would have been obvious for Shah to combine the features of a digital wallet associated with a user, unlocking the use of a token and purchasing non-fungible digital assets with tokens so as to encourage a user to participate in the system and utilize its tokens. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system, Sun’s digital wallet on a blockchain network, Tucker’s unlocking the use of a token and Farudi’s purchasing non-fungible digital assets with tokens, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shah, US 2019/0051390 A1, (“Shah”), in view of Sun et al., US 10.581,847 B1, (“Sun”), in further view of Packin et al., US 10,751,628 B2, (“Packin”), in further view of Clark, US 2018/0349201 A1, (“Clark”), in further view of Ramirez et al., US 2019/0304012 A1, (“Ramirez”).  

Claim 20:   
Shah, Sun, Packin and Clark teach each and every element of Claim 1 above.
Shah does not teach, however, Ramirez teaches:
a memory configured to store a digital wallet owned by the at least one node and wherein the transaction includes transfer of ownership of the digital wallet from the at least one node  to another node in the blockchain gaming network. (See Ramirez, Par. 32 (Transfer events can be automatically initiated and/or recorded on a blockchain. Digital currency can be automatically transferred by preparing a transaction transferring, via an account system providing a digital currency transfer service, the balance of the user's digital currency wallet to the beneficiary's digital currency wallet when a transfer event occurs.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah and Sun discussed above, transferring a digital wallet from one user to another, as taught by Ramirez. Shah teaches a blockchain enabled system to process tasks. Sun teaches a digital wallet associated with a user. It would have been obvious for Shah to combine the features of a digital wallet associated with a user and transferring a digital wallet from one user to another so as to enable a user to be able to transfer digital assets to another user. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system, Sun’s digital wallet on a blockchain network and Ramirez’s transferring a digital wallet from one user to another, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shah, US 2019/0051390 A1, (“Shah”), in view of Sun et al., US 10.581,847 B1, (“Sun”), in further view of Packin et al., US 10,751,628 B2, (“Packin”), in further view of Clark, US 2018/0349201 A1, (“Clark”), in further view of Aronson, US 2019/0370788 A1, (“Aronson”).       

Claim 24:    
Shah, Sun, Packin and Clark teach each and every element of Claim 1 above.
Shah does not teach, however, Aronson teaches:
the blockchain-based gaming network includes at least one blockchain-based game that is between at least one influencer and at least one fan of the at least one influencer, the at least one node having a role of fan or influencer in the blockchain-based game; and (See Aronson, Par. 57 (Portal Affi liate Marketing Wallet: Portal's cryptocurrency "white paper" (blockchain contract) allows Portal
code (program) and issue their "Portal affiliate wallet" (Portal wallet is a secure and encrypted electronic-storage/distribution media for cryptocurrency). Portal distributes specific Portal affiliate wallets to selected Portal marketingteam
customers, corporations and to "influencers". Portal's affiliate wallet allows these selected Portal marketing-team customers to distribute (share) their Portal affiliate wallet to their database of friends/family/business-associates/socialmedia-
contacts, etc.)) 

the blockchain-based game includes a utility token and wherein the participation includes engaging with the at least one influencer in the blockchain-based game to earn a non-fungible token associated with the at least one influencer.  (See Aronson, Par. 57 (Each "affiliate Contact" who purchases Portal offerings and/or Portal cryptocurrency through their Portal wallet (generated via Portal affiliate wallet) generates "commission" (a percentage of the cryptocurrency purchase)
into the referring Portal affiliate's wallet. The "contact" follows the simple process: customer opens the Portal affiliate wallet; downloads and sets-up their free Portal
Wallet; receives Portal crypto-tokens as payment for their personal data; Then this "contact" transacts on the Portal for eCommerce offerings, games, events, etc.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah, Sun and Clark discussed above, a user engaging with an influencer, as taught by Aronson. Shah teaches a blockchain enabled system to process tasks. Sun teaches a digital wallet associated with a user. Clark teaches user participation incentives for a user. It would have been obvious for Shah to combine the features of a digital wallet associated with a user, participation incentives for a user and a user engaging with an influencer so as to encourage the user to participate in the blockchain game. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system, Sun’s digital wallet on a blockchain network, Clark’s user participation incentives and Aronson’s user engaging with an influencer, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Shah, US 2019/0051390 A1, (“Shah”), in view of Sun et al., US 10.581,847 B1, (“Sun”), in further view of Packin et al., US 10,751,628 B2, (“Packin”), in further view of Clark, US 2018/0349201 A1, (“Clark”), in further view of Aronson, US 2019/0370788 A1, (“Aronson”), in further view of Tucker, US 2020/0143405 A1, (“Tucker”).

Claim 27:  
Shah, Sun, Packin, Clark and Aronson teach each and every element of Claim 24 above.
Shah does not teach, however, Tucker teaches:
the blockchain-based game includes a utility token and wherein the transaction includes activation or trade of the utility token. (See Tucker, Par. 106 (Member client 104 redeem combinations of badges to unlock user roles and new tokens. The blockchain can be used to manage the delivery of digital rewards. Once all activities have been completed and verified by the blockchain, then the assigned rewards are released to member client 104.)(Unlocking a new token is the equivalent of activating a new token.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Shah, Sun and Clark discussed above, unlocking the use of a token upon satisfaction of a work requirement, as taught by Tucker. Shah teaches a blockchain enabled system to process tasks. Sun teaches a digital wallet associated with a user. Clark teaches user participation incentives for a user. It would have been obvious for Shah to combine the features of a digital wallet associated with a user, participation incentives for a user and unlocking the use of a token upon satisfaction of a work requirement so as to encourage the user to complete the work. Since the claimed invention is merely a combination of old elements, Shah’s blockchain enabled system, Sun’s digital wallet on a blockchain network, Clark’s user participation incentives and Tucker’s unlocking of a token, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        12/4/2021